DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/13/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/16/2022.
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Regarding independent claim 1 “Applicant submits that the cited references, alone or in combination, fail to disclose methods and/or apparatus for determining a gaze direction in dependence upon the identified location and size of the cornea ……. Accordingly, Applicant requests that the subject rejections be withdrawn”. (Remarks, P. 4-5) However, the Examiner respectfully disagrees.
As disclosed in the previous office action, Vennstorm (US 20150055808) in Fig. 8 and paragraph [0102-0106 and 0128-0130] clearly disclose to determine a direction of the user’s gaze in dependence upon the identified location and size of the cornea, paragraph [0128] clearly states “any reference to the terms "gaze detection," "gaze information," "gaze direction," "eye tracking," "point of interest," "point of regard" or the like is intended to mean information and/or the detection of information that defines the position at which a user is looking, typically upon a display or the like” mean gaze information includes the position at which a user is looking at, and paragraph [0102] clearly states that the gaze information or the position at which a user is looking at includes or based upon the location and size of the cornea; and paragraph [0128-0130] further details that cornea information is used in order the detection the direction of user’s gaze or gaze information. Therefore, the Examiner maintains his rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vennstrom (US 20150055808) in the view of Park (US 20150309567).
Regarding claim 1: Vennstrom teaches a gaze tracking system (Fig. 8 and paragraph [0135-0137] teach a gaze tracking system) comprising: one or more cameras operable to capture one or more images of one or both of a user's eyes (Fig. 8 and paragraph [0102-0106, 0135-0137] teach a gaze tracking system including camera to capture images of eyes for gaze tracking); a cornea identification unit operable to identify the location and size of a cornea in one or more of the captured images; and a gaze detection unit operable to determine a direction of the user's gaze in dependence upon the identified location and size of the cornea in the one or more captured images (Fig. 8 and paragraph [0102-0106, 0128-0130] teach the gaze detection device operable to identify the location and size of cornea and determines a direction of the user’s gaze based on that, paragraph [0128] clearly states “any reference to the terms "gaze detection," "gaze information," "gaze direction," "eye tracking," "point of interest," "point of regard" or the like is intended to mean information and/or the detection of information that defines the position at which a user is looking, typically upon a display or the like” mean gaze information includes the position at which a user is looking at, and paragraph [0102] clearly states that the gaze information or the position at which a user is looking at includes or based upon the location and size of the cornea; and paragraph [0128-0130] further details that cornea information is used in order the detection the direction of user’s gaze or gaze information).
Vennstrom does not explicitly disclose capture images of a side view of a user’s eye.
However, Park teaches capture images of a side view of a user’s eye (Figs. 4-6 and paragraph [0038, 0045-0053, 0061-0066] teach capturing images of a side view of user’s eye). It would have been obvious for a person skilled in the art, at the time of the invention to modify Vennstrom’s invention by including above teachings of Park, because using side view of a user’s eye can help detect the gaze direction accurately as taught by Park. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Vennstrom teach wherein both of the user's eyes are imaged (Fig. 8 and paragraph [0102-0106, 0135-0137]).

Regarding claims 4-6: Vennstrom teaches comprising a focus identification unit operable to identify a focal region of the user; wherein the focus identification unit is operable to identify an object within the focal region of the user; and wherein the object is a virtual object presented to the user on a display (Figs. 3-4, 8 and paragraph [0070-0073, 0135-0137] the device including the gaze detection unit operable to identify a region of the user on a display device where user’s gaze is focused at for example at an virtual object 410 presented to the user on a display).

Regarding claim 7: Vennstrom teaches wherein the cornea identification unit is operable to determine the location of one or both of an iris and pupil in a captured image (Fig. 8 and paragraph [0102-0106, 0129-0130] teach determining the location of pupil in a captured image).

Regarding claim 9: Combination of Vennstrom and Park teach wherein one or more of the cameras are located next to the user's eyes so as to be able to capture a side view of the corresponding eye directly (Park in Figs. 1-2 and paragraph [0032-0038]). See claim 1 rejection for combination reasoning of Vennstrom and Park, same rationale applies here.

Regarding claim 11: Combination of Vennstrom and Park teach wherein one or more units of the gaze tracking system are embodied in a head-mountable display device (Park in Fig. 1 and paragraph [0032-0040]). See claim 1 rejection for combination reasoning of Vennstrom and Park, same rationale applies here.

Regarding claim 12: Vennstrom teaches comprising a processing control unit operable to generate instructions for controlling processing in dependence upon the detected gaze direction (Fig. 8 and paragraph [0135-0137] #804).

Regarding claim 13: Claim 13 recites identical claim limitations as in claim 1, except claim 13 is a method claim. Thus, all the arguments made above for claim 1 are applicable for claim 13.

Regarding claim 14: Claim 14 recites identical claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 14. Claim 14 additionally includes a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a gaze tracking method which is also taught by Vennstrom in Fig. 8 and paragraph [0135-0140] including machine readable storage medium 806.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vennstrom (US 20150055808), in the view of Park (US 20150309567), and in the view of Bradski (US 20160358181).
Regarding claim 3: Combination of Vennstrom and Park do not explicitly disclose wherein the gaze detection unit is operable to identify an amount of vergence between the user's eyes.
However, Bradski teaches wherein the gaze detection unit is operable to identify an amount of vergence between the user's eyes (paragraph [0055, 0060]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Vennstrom’s invention by including above teachings of Bradski, because identifying vergence between user’s eyes can help detect the eye movement accurately as taught by Bradski. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 8: Combination of Vennstrom and Bradski teach wherein the cornea identification unit is operable to determine a representative color of one or more regions of a captured image (Bradski in paragraph [0055] teach eye tracking unit determine a representative color of eye and similarly Vennstrom’s cornea identification unit can be used to perform same function). It would have been obvious for a person skilled in the art, at the time of the invention to modify Vennstrom’s invention by including above teachings of Bradski, because identifying color can help detect the eye tracking system to obtain biometric eye information as taught by Bradski. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vennstrom (US 20150055808), in the view of Park (US 20150309567), and further in the view of Kurz (US 20190361231).
Regarding claim 10: Combination of Vennstrom and Park teach wherein one or more of the cameras are located remotely from the user's eyes, and images of side views of one or both of the user's eyes to be captured (Vennstrom in Fig. 8 and paragraph [0130-0137] teach a mobile phone comprising camera remotely located to capture eye images, and Park in Figs. 1-2 and paragraph [0032-0038] teach capturing images of side views of one or both of the user’s eyes to obtain gaze). See claim 1 rejection for combination reasoning of Vennstrom and Park, same rationale applies here.
Combination of Vennstrom and Park fails to explicitly disclose one or more optic elements are provided to enable images of side views of one or both of the user's eyes to be captured.
However, Kurz teaches one or more optic elements are provided to enable images of one or both of the user's eyes to be captured (Figs. 4-5 and paragraph [0039-0042] teach one or more optic elements 21 or 23 are provided to enable images of one or both of the user’s eyes to be captured by remote camera 15). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination of Vennstrom and Park by including above teachings of Kurz, because using such technique allows the remote camera to capture the eye images accurately which is very well-known and widely used in the art as taught by Kurz. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622